DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification objections have been withdrawn.

Claim Objections
	The claim objection referring to the numbering of the cancelled claims “19. – 54.” has been withdrawn.

Claim 16 is objected to because of the following informalities:
Claim 16 may need to depend on claim 2, since “the first end” and “the second end” are components stated in claim 2, but not in claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2003/0036192) in view of Chotteau (WO 2012/128703).
Regarding claim 1, Singh discloses a bioreactor bag assembly (abstract, “a disposable bioreactor” and “a plastic bag”) comprising: a top surface (annotated Fig. 1, below) comprising a 

    PNG
    media_image1.png
    428
    811
    media_image1.png
    Greyscale

Singh, annotated Fig. 1

	Singh does not disclose a sampling port.

	In the analogous art of bioreactor bags, it would have been obvious to one skilled in the art before the effective filing date to modify the top surface of Singh with the sampling port of Chotteau in order to sample the bioreactor for nutrient concentrations and cell viability.
	Regarding claim 2, Singh discloses that the top surface (annotated Fig. 1) of the bioreactor bag (abstract, “a disposable bioreactor” and “a plastic bag”) has a first end (annotated Fig. 1) and a second end (annotated Fig. 1) opposite the first end (annotated Fig. 1), and the perfusion port (Fig. 1, element 22 harvest tube attached to a first outlet of claim 5) is closer to (Figs. 1, 3, and 4) the second end (annotated Fig. 1) than the first end (annotated Fig. 1).
	Regarding claim 3, Singh discloses the feed port (Fig. 4, element 30 inlet port) is closer to (Fig. 4) the first end (annotated Fig. 4) than the second end (annotated Fig. 4).

    PNG
    media_image2.png
    354
    488
    media_image2.png
    Greyscale

Singh, annotated Fig. 4


	Chotteau discloses the sampling port (Fig. 5, element P3) is closer to the first end (annotated Fig. 5) than the second end (annotated Fig. 5). Notably, Chotteau also discloses that the feed port (Fig. 5, element P1) is closer to the first end (annotated Fig. 5) than the second end (annotated Fig. 5).
	In the analogous art of bioreactor bags, it would have been obvious to one skilled in the art before the effective filing date to modify the top surface of Singh with the sampling port of Chotteau in order to sample the bioreactor for nutrient concentrations and cell viability; in addition, a motivation for the incorporation of the sampling port on the same end as the perfusion port could be to have similar conditions at both the sampling port and the perfusion port. This would allow the perfusion and sampling data to be more consistent with each other.

    PNG
    media_image3.png
    809
    1055
    media_image3.png
    Greyscale

Chotteau, annotated Fig. 5

	Regarding claim 4, Singh discloses the top surface (annotated Fig. 1) of the bioreactor bag (abstract, “a disposable bioreactor” and “a plastic bag”); and the feed port (Fig. 4, element 30 inlet port).
	Singh does not disclose that the top surface of the bioreactor bag has a first side and a second side opposite the first side, and the feed port is closer to the first side than the second side.
	Chotteau discloses that the top surface (Fig. 1, element 2) of the bioreactor bag (Fig. 1, element 1) has a first side (annotated Fig. 5) and a second side (annotated Fig. 5) opposite the 
	In the analogous art of bioreactor bags, it would have been obvious to one skilled in the art before the effective filing date to modify the feed port of Singh to be closer to the first side than the second side as in Chotteau in order to have a bioreactor bag with a feed port that is offset from the center of the bag so that less tubing may be needed to reach a related feed container.
	Regarding claim 5, Singh does not disclose that the sampling port is closer to the second side than the first side.
	Chotteau discloses the sampling port (Fig. 5, element P3), the second side (annotated Fig. 5) and the first side (annotated Fig. 5).
	 Chotteau does not disclose that the sampling port is closer to the second side than the first side. However, regarding this limitation, absent unexpected results, rearrangement of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(C).
	Regarding claim 6, Singh discloses the perfusion port (Fig. 1, element 22 harvest tube attached to a first outlet of claim 5).
	Singh does not disclose that the perfusion port is closer to the second side than the first side.
	Chotteau discloses that the perfusion port (Fig. 5, element P10) is closer to the second side (annotated Fig. 5) than the first side (annotated Fig. 5).
	In the analogous art of bioreactor bags, it would have been obvious to one skilled in the art before the effective filing date to modify the perfusion port of Singh to be closer to the second side than the first side as in Chotteau in order to have a bioreactor bag with a perfusion port that 
	Regarding claim 7, Singh discloses that the perfusion filter (Fig. 1, element 20) is inside the bioreactor bag (abstract, “a disposable bioreactor” and “a plastic bag”).
	Regarding claim 8, Singh discloses a feed tubing arrangement (Fig. 4, elements 32 and 33) fluidly connected to the feed port (Fig. 4, element 30).
	Regarding claim 13, Singh discloses the waste bag (Fig. 4, element 35) is fluidly connected to the perfusion port (Fig. 1, element 22 harvest tube attached to a first outlet of claim 5) via a waste tubing arrangement (Fig. 4, elements 34 and 35).
Assuming arguendo that Singh does not disclose this limitation, Chotteau discloses that the waste bag (Fig. 8, element named “ATF”) is fluidly connected (Fig. 8) to the perfusion port (Fig. 8, element P10) via a waste tubing arrangement (Fig. 8, lines on right-hand side to element named “ATF”).
In the analogous art of bioreactor bags, it would have been obvious to one skilled in the art before the effective filing date to modify the waste collection of Singh with the waste collection of Chotteau in order to have a bioreactor bag with a waste collection that can connect to a perfusion port so that filtrate depleted of nutrients can be removed.
Regarding claim 16, Singh discloses that the top surface (annotated Fig. 1) of the bioreactor bag (abstract, “a disposable bioreactor” and “a plastic bag”) has a middle (annotated Fig. 1) that is halfway between (annotated Fig. 1) the first end (annotated Fig. 1) and the second end (annotated Fig. 1), and the gas inlet port (Fig. 1, downwards arrow next to element 13 gas inlet filter) and the gas outlet port (Fig. 1 upwards arrow next to element 14 gas exhaust filter) 
Assuming arguendo, that Singh does not disclose the above limitations, Chotteau discloses that the top surface (Fig. 1, element 2) of the bioreactor bag (Fig. 1, element 1) has a middle that is halfway between (Fig. 5) the first end (annotated Fig. 5, left-end) and the second end (annotated Fig. 5, right-end), and the gas inlet port (Fig. 5, element P6) and the gas outlet port (Fig. 5, element P7) are closer to the middle (Fig. 5)  than the first end (annotated Fig. 5, left-end) or the second end (annotated Fig. 5, right-end).
In the analogous art of bioreactor bags, it would have been obvious to one skilled in the art before the effective filing date to modify the inlet and outlet gas ports of Singh to be closer to the middle as in Chotteau in order to have a bioreactor bag with a central gas input and output so that gases can inflate the bioreactor and be removed from the bioreactor despite the liquid level and orientation of the bioreactor as it is being rocked.
Regarding claim 18, Singh discloses a gas inlet tubing arrangement comprising an inlet filter (Fig. 1, element 13 gas inlet filter) fluidly connected to the gas inlet port (Fig. 1, downwards arrow next to element 13 gas inlet filter) and a gas outlet tubing arrangement comprising an exhaust filter (Fig. 1, element 14 gas exhaust filter) fluidly connected to the gas outlet port (Fig. 1 upwards arrow next to element 14 gas exhaust filter).
Notably, Chotteau also discloses a gas inlet tubing arrangement comprising an inlet filter (page 13, line 30 and page 7, lines 16-18) fluidly connected to the gas inlet port (Fig. 5, element P6) and a gas outlet tubing arrangement comprising an exhaust filter (page 13, line 31 and page 7, lines 16-18) fluidly connected to the gas outlet port (Fig. 5, element P7). Assuming arguendo, that Singh does not meet the limitations above, Chotteau does meet the limitations. 
.
	
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2003/0036192) in view of Chotteau (WO 2012/128703) as applied to claims 8 and 13 above, in view of Lock (US 2018/0298316).
Regarding claim 9, Singh discloses the feed tubing arrangement (Fig. 4, elements 32 and 33). 
Singh does not disclose that the feeding tubing arrangement comprises polyvinyl chloride (PVC) tubing.
Lock discloses a tubing arrangement comprising polyvinyl chloride (PVC) tubing (paragraph [0018]).
In the analogous art of connectors and tubing for culture containers, it would have been obvious to one skilled in the art before the effective filing date to modify the tubing of modified Singh with the tubing of Lock in order to be able to irradiate the tubing for sterilization (Lock, paragraph [0018]).
Regarding claim 14, Singh discloses the waste tubing arrangement (Fig. 4, elements 34 and 35).
Singh does not disclose that the waste tubing arrangement comprises PVC tubing.
Lock discloses a tubing arrangement comprising PVC tubing (paragraph [0018]).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2003/0036192) in view of Chotteau (WO 2012/128703) as applied to claim 8 above, in view of Schryver (US 5,945,052).
Regarding claim 10, Singh discloses the feed tubing arrangement (Fig. 4, elements 32 and 33).
Singh does not disclose that the feed tubing arrangement comprises a Y-connector such that the feed tubing arrangement has two inlets.
Chotteau discloses that the feed tubing arrangement (Figs. 8 or 9, lines attached to P1) comprises a Y-connector (Figs. 8 or 9, to the right of the pump symbols, y-shape in the line) such that the feed tubing arrangement (Figs. 8 or 9, lines attached to P1) has two inlets (Figs. 8 or 9, inlet pumping from “Antifoam C” and inlet pumping from “Media” and “Additions”).
In the analogous art of bioreactor bags, it would have been obvious to one skilled in the art before the effective filing date to modify the tubing of modified Singh with the Y-connector of Chotteau in order to have two tubing pieces converging into a single tubing piece, which would be helpful for feeding a bioreactor having a single inlet port with multiple separate components.
	Assuming arguendo that modified Singh does not disclose the limitation “Y-connector”, Schryver discloses this limitation (Fig. 1, element 13).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2003/0036192) in view of Chotteau (WO 2012/128703) as applied to claim 1 above, in view of Goodwin (US 2007/0214899).
Regarding claim 11, Singh does not disclose a sampling tubing arrangement fluidly connected to the sampling port.
Chotteau discloses the sampling port (Fig. 5, element P3).
Chotteau does not disclose a sampling tubing arrangement fluidly connected to the sampling port.
Goodwin discloses a sampling tubing arrangement (abstract) fluidly connected to the sampling port (abstract). 
In the analogous art of sampling ports and tubing for bioreactors, it would have been obvious to one skilled in the art before the effective filing date to modify the sampling port of modified Singh with the sampling tube arrangement of Goodwin in order to better allow a user to sample the bioreactor with ease of access.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Singh (US 2003/0036192) in view of Chotteau (WO 2012/128703) and Goodwin (US 2007/0214899), as applied to claim 11 above, further in view of Lock (US 2018/0298316).
claim 12, Singh in view of Chotteau and Goodwin discloses the sampling tubing arrangement (Goodwin, abstract). 
Modified Singh does not disclose that the feeding tubing arrangement comprises polyvinyl chloride (PVC) tubing.
Lock discloses a tubing arrangement comprising polyvinyl (PVC) tubing (paragraph [0018]).
In the analogous art of connectors and tubing for culture containers, it would have been obvious to one skilled in the art before the effective filing date to modify the tubing of modified Singh with the tubing of Lock in order to be able to irradiate the tubing for sterilization (Lock, paragraph [0018]).

Additional Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wuenn (US 2011/0020922) – This invention has a perfusion filter inside the bioreactor bag.
Janas (WO 2016/096845) – This invention has devices, methods and systems for collecting waste from a bioreactor.
Yi (WO 2011/079165) – This invention is a bag bioreactor with reinforced corners.
Fricking (US 2013/0316396) – This invention is a bioreactor has a feed and harvest line with a filter.
Baskar (US 2015/0210971) – This invention is a method using a bioreactor that has gas lines and medium lines.

Response to Arguments
	Applicant’s arguments filed on September 2, 2021 with respect to the claims have been fully considered but are moot in view of the new grounds of rejection.
	The Chotteau reference is used in this Office Action as a secondary reference, so that only the additional ports needed were included in this final rejection, rather than all the ports available in the Chotteau reference. Singh is now used as the primary reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.G.E./Examiner, Art Unit 1799                                                                                                                                                                                                        
/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799